DETAILED ACTION
Claims 1 and 3-17 are presented for examination.
Claims 1 and 10 have been amended.
Claim 2 is cancelled.
This office action is in response to the request for continued examination submitted on 11-SEP-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2022 has been entered.

Examiner Note
A new Examiner has been assigned to act on the application. Examiner has
reviewed and given credit to the previous Examiner's actions consistent with MPEP § 704.01.
PREVIOUS EXAMINER'S SEARCH
When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something. See MPEP § 719.05.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2022 was filed after the mailing date of the final rejection on 06/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments respect to the rejection(s) of Claims 1 and 3-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the IDS and the European Search Report dated May 11 2022, a new ground(s) of rejection is made in view of 
Mannar et al., U.S. Patent Application Publication 2012/0283885 A1 (hereinafter ‘Mannar’) in view of
Claussen et al., U.S. Patent Application Publication 2014/0324739 A1 (hereinafter ‘Claussen’).

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1 contains the limitation “at least one recommendation for an action associated with the plant.”, however, the limitation is not the last limitation. Each claim should only end with a “.”, therefore, the limitation is interpreted as “at least one recommendation for an action associated with the plant;”. It is noted, corresponding system claim 10 does not contain the deficiency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependency of Claim 15 appears it should be dependent on Claim 14 as it further narrows the recommendations. The dependency of Claim 7 on Claim 6 appears to be correct. For purposes of Examination, Claim 15 will be interpreted as dependent on Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mannar et al., U.S. Patent Application Publication 2012/0283885 A1 (hereinafter ‘Mannar’) in view of
Claussen et al., U.S. Patent Application Publication 2014/0324739 A1 (hereinafter ‘Claussen’).

Regarding Claim 1: A method of managing the operation of a plant in a plant state operating analysis and control system, comprising:

    PNG
    media_image1.png
    734
    468
    media_image1.png
    Greyscale
Mannar teaches receiving actual operational data using a first computing device associated with the plant that has processing equipment configured and controlled to run a process involving at least one tangible material or a power application originating from at least one device in the plant; (Mannar teaches figure 2 – elment 166/200 input of the parameters 1 to N, i.e. receiving actual operational data as part of the power plant management data. Further ¶[0034] Mannar teaches sensors to determine the power plant performance  "The key parameters correspond to those features within a power plant environment whose performance is monitored by one or more sensors 162 or the like, as depicted in FIG. 1.")
Mannar teaches comparing the actual operational data and the model operational data, and (Figure 2 element 214 [shown above] Mannar teaches "Shape analysis" for comparing profiles of the curves, i.e. operational data and the desired profiled. Further ¶[0009] Mannar teaches comparing the model to the power plant operation, i.e. operational data "conducting shape analysis by comparing the continuous time-series profile model of selected monitored parameters to an entitlement curve representing ideal performance for the at least one given type of power plant operation")
Mannar teaches determining based on the actual operational data and the comparing, at least one recommendation for an action associated with the plant. (Continuing ¶[0009] Mannar teaches a time-series profile model as a output to the user, i.e. at least one recommendation for an action "providing one or more of the generated continuous time-series profile model and the results of the conducted shape analysis as electronic output to a user".
Further figure 2 elements 220-224 [shown above] Mannar teaches the monitoring, optimization, and providing output.
Further, ¶[0035] Mannar teaches to determine the degradataion and capability index, i.e. determining action associated with the plant  "Finally, step 220 includes a monitoring scheme monitors the principal modes of variation to detect new variation in shape and also identify degradation in the capability index. Additional parameter optimization features may also be provided as part of step 222. Electronic output data associated with any one or more of the above steps ultimately may be provided as part of step 224.")
Mannar teaches transmitting the at least one recommendation to at least one of the first computing device, a second computing device, and an operator implementing the action. ([0052] Mannar teaches an output to a user, i.e. operator for use with a cluster and electronically emailed/network based transmission, i.e. a first and second computing device  “…Finally, an exemplary step 224 involves providing selected information generated in accordance with the disclosed techniques as electronic output to a user. Exemplary information that may be provided as output includes, but is not limited to, graphical representations of the profile modeling and/or shape analysis steps 212 and 214, numerical, graphical or other visualization outputs of the capability index determinations of step 216 and/or clustering step 218, as well as various electronic indications of the monitoring and/or optimization steps 220 and 222. Electronic output may be electronically displayed on an output device such as a monitor, television, controller screen, or other display screen, electronically printed, or electronically communicated via e-mail, network-based wired and/or wireless communication, or other electronic transmission…”)

Mannar does not appear to explicitly disclose
generating based on the actual operational data at least one model of the plant using at least one of categorization, importance value or confidence value relating to reliability associated with the actual operation data that exceeds a threshold, wherein the model provides ideal plant operations including model operational data;

However, Claussen teaches generating based on the actual operational data at least one model of the plant using at least one of categorization, importance value or confidence value relating to reliability (¶[0057] Claussen teaches the monitored equipment, i.e. actual operational data is monitored in periodic intervals where detection of out-of-normal operation, i.e. confidence interval is an adaptation for determining higher reliability “…If the instances of monitored equipment are of the same build, the statistical knowledge that is captured in the reference model is transferable, thus enabling repeated evaluation of emissions of different instances of equipment at periodic intervals, without the need to retrain a monitoring system. If only one instance of equipment is monitored, the monitoring system optimizes its performance to this device. It is expected that acoustic emissions differ between units due to variations in the build and installation environment. The adaptation results in higher reliability and accuracy of the detection of out-of-normal operation…”)
Claussen teaches associated with the actual operation data that exceeds a threshold, wherein the model provides ideal plant operations including model operational data; ([0052] Claussen teaches a predetermined threshold where amount of energy, i.e. plant operations, is based on the decision criteria, i.e. ideal “…This step can be performed regardless of the analysis of the feature database which includes a first feature space. Such an approach is computationally unwieldy. It is therefore preferred to analyze a second feature space and to select additional data dependant features if a decision criteria is met. The decision criteria can be whether a predetermined thresh old amount of energy is accounted for in the first feature space. The decision criteria can also be based on whether a predetermined threshold amount of energy is accounted for in another feature space. The thresholds can be empirically determined, and will depend on whether the first feature space or the second feature space is being considered as well as the type of system being monitored. …”)
Mannar and Claussen are analogous art because they are from the same field of endeavor, statistical and sensor based monitoring for power generation operations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving actual operational data using a first computing device associated with the plant that has processing equipment configured and controlled to run a process involving at least one tangible material or a power application originating from at least one device in the plantas disclosed by Mannar by generating based on the actual operational data at least one model of the plant using at least one of categorization, importance value or confidence value relating to reliability associated with the actual operation data that exceeds a threshold, wherein the model provides ideal plant operations including model operational data as disclosed by Claussen.
One of ordinary skill in the art would have been motivated to make this modification in order to ensure adequate performance of a power generating system by monitoring and diagnosis as discussed in ¶[0004] by Claussen “…One example of operating equipment that must be maintained, monitored and diagnosed is power generating equipment. There are many components of a power generating system. For example, power generating systems can include turbines, generators, boilers and transformers. They may also include related auxiliary equipment, such as pumps and drives, fans, valves, exhaust gas cleaning systems etc. Each of these components are subject to failure and must be monitored and maintained to provide adequate performance, particularly in mission critical circumstances…”

Regarding Claim 3: Mannar and Claussen teach The method of claim 1, 
Mannar teaches wherein the actual operational data is real-time data, and wherein the method is performed by the first computing device in real-time. (¶[0024] Mannar teaches real-time power plant data with processing, i.e. first computing device “…Continuous real-time power plant data 166 that is received from the plurality of sensors 162 or other monitoring devices within power plant 100 are then processed relative to the preconfigured definitions mentioned above. Processing may include the various profile modeling, shape analysis, capability index determination, clustering, monitoring and/or optimization steps described in accordance with the presently disclosed technology…”)

Regarding Claim 4: Mannar and Claussen teach The method of claim 1, 
Mannar teaches wherein the actual operational data includes historical operational data for the plant. (¶[0005] Mannar teaches using historical data of the plant and data associated with operational events “…The ability to analyze historical data can also be difficult because of the sheer volume of information captured in conventional monitoring systems and limited ways to sort and access such data. Without ways to identify and store data associated with past operational events, an analyst may be forced to manually sort through extensive amounts of prior data to identify desired information. A need thus also remains for providing an ability to sort through and analyze historical power plant data and/or to provide meaningful comparisons of current data to historical data…”)

Regarding Claim 5: Mannar and Claussen teach The method of claim 1, 
Mannar teaches wherein the actual operational data comprises at least one of information regarding profit or loss of the plant, the processing equipment, workforce performance, automation system performance, safety system performance, and cybersecurity performance. (¶[0007] Mannar teaches a revenue loss for the plant “…Some known techniques of operational profiles, such as those used in analyzing startup conditions of a power plant have focused on comparing parameter values (e.g., plant load) at specific discrete milestones to corresponding points in the entitlement curve to understand deviations in startup time, emissions and to estimate revenue loss…”
Further, ¶[0026] Mannar teaches monitoring the equipment of the plant “…Referring more particularly to FIG. 1, CC power plant 100 may include a variety of particular components, each having certain characteristics that may be monitored using the plurality of sensors 162 or other comparable monitoring equipment Suitably provided to track parameters associated with the components of powerplant 100….”)

Regarding Claim 6: Mannar and Claussen teach The method of claim 1, wherein the recommendation is determined from the actual operational data that collectively includes 
Mannar teaches 2 or more different parameters of the process, 2 or more issues associated with the process, or 2 or more issues associated with the processing equipment. (¶[0051] Mannar teaches suggestions, i.e. recommendations to optimize the operation for the two different parameters of the process of time and cost “…Step 222 involves optimizing the performance of a power plant by comparisons made between present operations and an entitlement curve. By tracking plant performance and comparing such performance to previous operations and/ or entitlement curves for that type of operation, then parameter optimizations can be determined for gaining performance improvements relative to the entitlement curve(s). Based on comparison of a given unit startup profile with other units of similar operating characteristics, specific Suggestions can be provided to optimize its performance to match to reduce startup time and cost…”)

Regarding Claim 7: Mannar and Claussen teach The method of claim 6, 
Mannar teaches wherein the recommendation comprises a plurality of recommendations, further comprising selecting first equipment from the processing equipment that is underperforming, and selecting for the first equipment first data from the actual operational data, and then linking together the first equipment and the first data to filter the plurality of recommendations to only those related to both the first equipment and the first data. (¶[0054] Mannar teaches to provide recommendations based on opportunities based on a automated ranking scorecard, i.e. actual operation data and selecting plants/units, i.e. processing equipment, based on the sore card implement capability analysis to determine the plurality of recommendations for the equipment “…Advantages afforded by the above improvements and other disclosed features of the present technology include abilities to: identify opportunities to improve startup time and provide recommendations, sell hardware/software upgrades to customers, provide automated ranking of plants/units based on a startup scorecard, offer value-based services or products in future for total plant, implement fleet level comparison of starts enabling better strategy for customer service management, and implement capability analysis based on distance of profiles from entitlement curve for critical operational parameters…”)

Regarding Claim 8: Mannar and Claussen teach The method of claim 1, 
Claussen teaches wherein the model is based on a machine-learning algorithm. ([0056] Claussen teaches training data, a model, and learning, i.e. machine-learning algorithm “…When the feature set is found that best represents the training data, a model is computed, or learned, from sensor data that represents the emissions of an instance of equipment for all normal modes of operation. After learning converges and no additional modes of operations are observed or employed, the system fixes the learned data representation as a reference model…”)

Regarding Claim 9: Mannar and Claussen teach The method of claim 1, 
Mannar teaches wherein the plant is involved in oil, gas, chemical, beverage, pharmaceutical, pulp and paper manufacturing, petroleum processes, electrical power, or water. (¶[0027] Mannar teaches a gas turbine and power plane utilizing the generator for generating electrical power “…In the exemplary embodiment of FIG. 1, power plant 100 includes one or more gas turbine(s) (GT) 102 coupled to a generator 104. A rotating shaft 106 operatively couples gas turbine 102 to generator 104 such that power can be generated from the turning of rotating shaft 106 by gas turbine 102. Powerplant 100 also may include a steam turbine (ST) 110 coupled to a generator 112. A rotating shaft 114 operatively couples steam turbine 110 to generator 112 such that power can be generated from the turning of rotating shaft 114 by steam turbine 110. Although shown as separate generators 104, 112, it is possible that both turbines 102, 110 power the same generator…”)

Claims 10-17 (system) are rejected under substantially the same ground as Claims 1 and 3-9 (method), mutatis mutandis.

Conclusion
Claims 1 and 3-17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146